UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1491


NADINE BATCHELOR,

                  Plaintiff - Appellant,

             v.

NORTHROP GRUMMAN,

                  Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:07-cv-01032-WMN)


Submitted:    October 21, 2008              Decided:   October 23, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nadine Batchelor, Appellant Pro Se.    James Joseph Kelley, II,
Charys F. Scotton, MORGAN, LEWIS & BOCKIUS, LLP, Washington, DC,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nadine    Batchelor     appeals     the    district     court’s   order

denying her motion for reconsideration of the court’s memorandum

and   order    dismissing       her   employment      discrimination       complaint.

We    have    reviewed    the    record     and   find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.       Batchelor v. Northrop, No. 1:07-cv-01032-WMN (D. Md.

Apr. 3, 2008).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and     argument     would     not    aid   the   decisional

process.

                                                                             AFFIRMED




                                          2